Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this application.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 2, 6, 7 recite collect device data obtained from a device and provide, to an outside, distribution data that includes the device data collected by the collector and ancillary information including precision of the device data and a content of processing of the device data.  
Independent claims 1, 2, 5, 6, 7 recite generate distribution data corresponding to the device, the distribution data including an ancillary information stored in an ancillary information database as corresponding to the device, and the device data corresponding to the device, the ancillary information indicating a precision of the device data and a content of processing of the device data, wherein the content of processing indicates the process by which the processor processes the device data to generate the distribution data.
For claims 1, 2, 5, 6, 7, the limitation of generate distribution data corresponding to the device, the distribution data including an ancillary information stored in an ancillary information database as corresponding to the device, and the device data corresponding to the device, the ancillary information indicating a precision of the device data and a content of processing of the device data, wherein the content of processing indicates the process by which the processor processes the device data to generate the distribution data, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process but from the recitation of implementing it on generic computer components. That is, other than reciting “device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, “generate” in the context of this claim encompasses the user manually observing device data and generating distribution data that includes predefined information fields, wherein generating comprises writing down the distribution data with pencil on paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 2, 5, 6, 7 recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using one or more devices and processors to perform the abstract idea(s). The computing device in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of receiving search terms, performing and generating search results identifying indirect commonalities and presenting the indirect commonalities such that it amounts no more than mere instructions to apply the exception using a generic computer component). The other additional elements of receive device data and transmitting data represent mere extra-solution activity to the judicial exception. The additional elements of collecting device data represents mere data gathering steps and data output steps. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1, 2, 5, 6, 7 are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional limitations, collect device data, represent insignificant extra solution activity of mere data gathering that amount to simply appending well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. According to the applicant’s specification, the elements of collecting device data is well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality. The applicant’s specification, as discussed in the background of the invention, explains a “In recent years, formation of a data distribution market for dealing with device data collected from various devices installed in homes” (see Applicant’s Specification, [0002]). Claims 1, 34 and 41, as a whole, are directed to comparing separate lists of results and identifying indirect commonalities in those results. The additional elements are not sufficient to overcome the essentially mental nature of these claims, as they recite the use of existing search engine technology as mere tools of data gathering. Accordingly, claims 1, 2, 5, 6, 7 are not patent eligible.

Dependent claim 3-4, 8-16 recite the same abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Claims 3, 8 recite the additional limitation of accumulate the distribution data. This judicial exception is not integrated into a practical application. The additional element represents a further mental process step of manually accumulated distribution data an writing down the observations on pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 3 and 8 recite an abstract idea and is ineligible 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 3 and 8 are not patent eligible.
Claims 4 and 9 recite the additional limitation wherein the ancillary information further includes at least one of a time, a unit, a resolution, a manufacturer, or a model number. This judicial exception is not integrated into a practical application. The additional limitation merely indicates a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. This limitation is merely an incidental or token additional to the claim that does not alter or affect the mental process steps are performed. Claims 4 and 9 are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely indicate a field of use or technological environment in which to apply a judicial exception that does not amount to significantly more than the exception itself. The claims merely limit the mental process to a particular data source or particular type of data. Claims 4 and 9 are not patent eligible.
Claims 10 and 11 recite the additional limitation generate new distribution data by referring to a plurality of distribution data and set the precision in the ancillary information of the generated distribution data to be lower than precision in the ancillary information of the referred distribution data. The additional element represents a further mental process step of manually observing the precision of the ancillary information of referenced distribution data and then manually generating new distribution, on pencil and paper, where precision is lower than the observed precision from the ancillary information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 10 and 11 recite an abstract idea and is ineligible 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 10 and 11 are not patent eligible.
Claims 12-16 additionally recite wherein the program further causes the computer to generate additional distribution data corresponding to the device by processing the device data as indicated in the content of processing of the device data in the ancillary information, and set the precision of the device data in the additional distribution data based on the precision of the device data.  The additional element represents a further mental process step of manually generating new distribution, on pencil and paper, and indicating precision of the associated device data for the corresponding sensor/device.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 12-16 recite an abstract idea and is ineligible 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a further mental process step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 12-16 are not patent eligible.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al., US 2016/0342906 (hereinafter Shaashua) in view of Mayer US 2014/0244198 (hereinafter Mayer).

For claims 1, 6, 7, Shaashua teaches a server device comprising: 
a processor (see Fig. 3, [0041], “data correlation module 306” within “integration backend system 302”); and
a storage configured to store device data received from a device (see [0092], “For example, the modules described can be software modules implemented as instructions on a tangible storage memory capable of being executed by a processor or a controller on a machine,” [0103]);
the processor is configured to 
receive via wired or wireless communication, the device data obtained from the device, and store the device data in the storage (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection, [0122], “embodiment of a wireless device 600 which includes the capability for wireless communication. The wireless device 600 may be included in any one of the devices shown in FIG. 2”).

Mayer teaches “generate distribution data corresponding to the device, the distribution data including an ancillary information stored in an ancillary information database as corresponding to the device, and the device data corresponding to the device, the ancillary information indicating a precision of the device data and a content of processing of the device data, wherein the content of processing indicates the process by which the processor processes the device data to generate the distribution data” (see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data and content of processing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua with the teachings of Mayer to track sensor device precision/accuracy so that readings of sensitive data are accurate to specific user standards (see Mayer, [0003], [0050]).

The combination further teaches “transmit, via wired or wireless communication, to an outside, the distribution data” (see Shaashua, Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” Fig. 3, [0041] – [0044], “The integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712” where communication of data and derivative record from integration backend system 302 to integration interface represents provide, to an outside, distribution data) that includes the device data stored by the processor and the ancillary information indicating the precision of the device data and a content of processing of the device data (see Shaashua, [0033], “smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories, smart accessories, tablets, smart TV, computers, smart security system, smart home system, other devices for monitoring or interacting with or for people and/or places, or any combination thereof,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” where type of IoT sensor device represents precision of device data, [0132] – [0135], “The data analysis module 308 may analyze the first data record to generate a derivative record relevant to a user context” and where “derivative record may include other predictive, trending, and/or comparative analytics” represents content of processing of the device data; Mayer, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data).

For claim 2, Shaashua teaches a server device comprising: 
a processor (see Fig. 3, [0041], “data correlation module 306” within “integration backend system 302”); and 
a storage configured to store distribution data received from a device;
the processor is configured to 
receive, via wired or wireless communication, the distribution data corresponding to the device (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection) the distribution data including device data and an ancillary information, the ancillary information including a precision of the device data and a content of processing of the device data, the distribution data being obtained from a device (see [0033], “smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories, smart accessories, tablets, smart TV, computers, smart security system, smart home system, other devices for monitoring or interacting with or for people and/or places, or any combination thereof,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” where type of IoT sensor device represents precision of device data, [0132] – [0135], “The data analysis module 308 may analyze the first data record to generate a derivative record relevant to a user context” and where “derivative record may include other predictive, trending, and/or comparative analytics” represents content of processing of the device data,), wherein the content of processing indicates the process by which the processor processed the device data to generate the distribution data, and store the device data in the storage (see [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” [0132] – [0135], “The data analysis module 308 may analyze the first data record to generate a derivative record relevant to a user context” and where “derivative record may include other predictive, trending, and/or comparative analytics” represents content of processing of the device data); and 
transmit, via wired or wireless communication, to an outside, the distribution data collected by the processor (see Shaashua Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” Fig. 3, [0041] – [0044], “The integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712” where communication of data and derivative record from integration backend system 302 to integration interface represents provide, to an outside, distribution data).

Mayer teaches “generate distribution data corresponding to the device data, the distribution data including the ancillary information stored in an ancillary information database as corresponding to the device, and the device data corresponding to the device, the ancillary information indicating the precision of the device data and the content of processing of the device data” (see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data and content of processing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua with the teachings of Mayer to track sensor device precision/accuracy so that readings of sensitive data are accurate to specific user standards (see Mayer, [0003], [0050]).

For claim 3, Shaashua teaches the server device according to claim 1, wherein the processor is further configured to: 
accumulate the distribution data, and receive a request for distribution data (see [0148], “Forecasting can be requested for any point in time”), wherein from among the distribution data accumulated in the accumulator, provide the distribution data corresponding to the request from the outside (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection,” [0148]). 

For claim 4, Shaashua teaches the server device according to claim 1, wherein the ancillary information further includes at least one item of a time, a unit, a resolution, a manufacturer, or a model number (see [0048] – [0050], “a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface” represents model number). 

For claim 5, Shaashua teaches a data distribution system comprising: 
a device (see Fig. 1B, [0032], 102A-C); 
a data collection server (see Fig. 3, [0041], “data correlation module 306” within “integration backend system 302”); and 
a data usage server (see [0032], “integration interface 114 (e.g., mobile or web)”...runs on a local computing device,” [0037], [0042]), wherein 
the device comprises a transmitter configured to transmit device data (see [0033] – [0034], “The IoT devices 202 are connected via a network 204. The network 204 may include different channels of communication and may include local networks therein”), the data collection server comprises: 
a storage configured to store device data received from the device (see [0047], “The second IoT device 324B may be configured such that the protocols and processes for communicating with the integration backend system 302 and/or the integration application 328 are stored thereon,” [0159], collect and store “historical log of raw activity from the plurality of activity data streams”);
a data collection server processor configured to receive, via wired or wireless communication the device data transmitted from the device (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection).

Mayer teaches “generate distribution data corresponding to the device, the distribution data including ancillary information stored in an ancillary information database as corresponding to the device, and the device data corresponding to the device, the ancillary information indicating a precision of the device data and a content of processing of the device data, wherein the content of processing indicates the process by which the data collection server processor processes the device data to generate the distribution data” (see Mayer, [0011], [0023], “For instance, the second electronic device may be a stationary device whose location is known and stored in a database. In particular, the second electronic device may be a reference station, and the second sensor may accordingly be a reference sensor having a known precision,” [0050], “In order to take such factors into account, each of the first chemical sensor and the second chemical sensor may be assigned an accuracy indicator...The at least one calibration value for the first chemical sensor may then be determined subject to the accuracy indicators associated with the first and second electronic sensor,” [0086] – [0087], managing multiple sensors, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data and content of processing device data).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua with the teachings of Mayer to track sensor device precision/accuracy so that readings of sensitive data are accurate to specific user standards (see Mayer, [0003], [0050]).

The combination further teaches 
provide, to the data usage server, the distribution data (see Shaashua, Fig. 1B, [0032], “The integration interface 114 may be a software application that runs on a local computing device that is capable of managing or integrating the IoT devices 102 within a local network,” Fig. 3, [0041] – [0044], “The integration backend system 302 may also include a communication interface module 318 for interfacing with the IoT devices and/or client interfaces,” and “communication interface module 318 enables communication between or amongst the integration backend system 302 and one or more of the solution specific backend systems 320,” Fig. 7, [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712” where communication of data and derivative record from integration backend system 302 to integration interface represents providing to the data usage server) that includes the device data stored by the data collection server processor and the ancillary information indicating the precision of the device data and the content of processing of the device data (see Shaashua, [0033], “smart sensors (e.g., mechanical, thermal, electrical, magnetic, etc.), networked appliances, networked peripheral devices, networked lighting system, communication devices, networked vehicle accessories, smart accessories, tablets, smart TV, computers, smart security system, smart home system, other devices for monitoring or interacting with or for people and/or places, or any combination thereof,” [0045], “sensor data, sensor metadata, configuration data,” [0049], “device identification module 312 may also detect the type and/or make of the IoT devices. The type may define the data structure of the IoT device, actions that are applicable to IoT device, and/or communication protocols and processes of the IoT device,” [0056] – [0058], “data aggregation may be based on a time line, based on user, based on device type,” where type of IoT sensor device represents precision of device data, [0132] – [0135], “The data analysis module 308 may analyze the first data record to generate a derivative record relevant to a user context” and where “derivative record may include other predictive, trending, and/or comparative analytics” represents content of processing of the device data, Mayer, [0102], “The reading is transmitted to the server in step 717 and is received by the server in step 718. Each reading may include an accuracy indicator, which may include parameters relating to the sensor identity and history” where reading from sensor represents generated distribution data corresponding to the device, and accuracy indicator represents ancillary information indicating precision of device data), and 
the data usage server comprises a data usage server processor configured to provide a service corresponding to the precision and the content of processing in the ancillary information using the distribution data provided from the data collection server (see Shaashua, [0067], Fig. 7, [0133] - [0135], “After the above steps of data processing, the derivative record and/or the first data record is presented (e.g., visualized or audibly presented) on an integration interface for the user at a step 712” and “derivative record may include other predictive, trending, and/or comparative analytics” representing providing a service).

For claim 8, Shaashua teaches the server device according to claim 2, further configured to: accumulate the distribution data, and receive a request for distribution data (see [0148], “Forecasting can be requested for any point in time”), wherein from among the distribution data accumulated in the accumulator, provide the distribution data corresponding to the request from the outside (see Fig. 3, [0053] – [0056], “the data correlation module 306 can receive data (e.g., real-time from continuous or discrete data stream, non-real-time data, device sensor data, user-device interaction dataset, user reporting dataset, or any combination thereof including metadata thereof) from the IoT devices 324” and “aggregate the datasets...during the process of data collection,” [0148]). 

For claim 9, Shaashua teaches the server device according to claim 2, wherein the ancillary information further includes at least one item of a time, a unit, a resolution, a manufacturer, or a model number (see [0048] – [0050], “a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface” represents model number).

For claims 12-16, the combination teaches wherein the processor is further configured to generate additional distribution data corresponding to the device by processing the device data as indicated in the content of processing of the device data in the ancillary information, and sets the precision of the device data in the additional distribution data based on the precision of the device data (see Shaashua, [0054] – [0055], taking further raw data sensor readings as needed by forecast system as representing additional distribution data, [0079], “layers enable predictive or reflective comprehension of user and/or IoT device behavior patterns and/or trends, and may further enable synthesis of generalizations of user and/or IoT device activity or need,” [0098], “periodic or real-time data, or context updates,” also represents additional distribution data [0162], “forecast a contextual situation relevant to the target entity,” [0177] – [0180], “The IoT integration platform can utilize one or more machine learning models to predict a contextual situation associated with a target entity;” Mayer, [0011], [0023], [0086] – [0087], [0102], sets precision of device data in readings based on associated indicator).


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al., US 2016/0342906 (hereinafter Shaashua) and Mayer US 2014/0244198 (hereinafter Mayer) and further in view Gagnon et al., US 2015/0123654 (hereinafter Gagnon).

For claim 10, Shaashua teaches the server device according to claim 1, further configured to: generate new distribution data by referring to a plurality of the distribution data (see [0079], “layers enable predictive or reflective comprehension of user and/or IoT device behavior patterns and/or trends, and may further enable synthesis of generalizations of user and/or IoT device activity or need,” [0162], “forecast a contextual situation relevant to the target entity,” [0177] – [0180], “The IoT integration platform can utilize one or more machine learning models to predict a contextual situation associated with a target entity”).  Gagnon teaches “wherein the processor sets the precision in the ancillary information of the generated distribution data to be lower than precision in the ancillary information of the referred distribution data” (see [0006], “Low precision sensors...may be used for obtaining precision measurements of energy,” [0032] – [0034], managing “high precision sensors” and low precision sensors, [0043], “whereby low precision sensors 108g, 108h are used at the output of the main circuit breaker 102 instead of high precision sensors 104a, 104b” where reference precision in ancillary is for high precision sensors but instead using and setting ancillary information to utilized low precision sensors).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua and Mayer with the teachings of Gagnon to use alternative sensors for taking measurements to optimize energy consumption (see [0003] – [0006], [0043]).

For claim 11, Shaashua teaches the server device according to claim 2, further configured to: generate new distribution data by referring to a plurality of the distribution data (see [0079], “layers enable predictive or reflective comprehension of user and/or IoT device behavior patterns and/or trends, and may further enable synthesis of generalizations of user and/or IoT device activity or need,” [0162], “forecast a contextual situation relevant to the target entity,” [0177] – [0180], “The IoT integration platform can utilize one or more machine learning models to predict a contextual situation associated with a target entity”).  Gagnon teaches “wherein the processor sets the precision in the ancillary information of the generated distribution data to be lower than precision in the ancillary information of the referred distribution data” (see [0006], “Low precision sensors...may be used for obtaining precision measurements of energy,” [0032] – [0034], managing “high precision sensors” and low precision sensors, [0043], “whereby low precision sensors 108g, 108h are used at the output of the main circuit breaker 102 instead of high precision sensors 104a, 104b” where reference precision in ancillary is for high precision sensors but instead using and setting ancillary information to utilized low precision sensors).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Shaashua and Mayer with the teachings of Gagnon to use alternative sensors for taking measurements to optimize energy consumption (see [0003] – [0006], [0043]).



Response to Amendments & Arguments

Applicant's arguments with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues claim amendments overcome the rejection by reciting structure; avoiding limitations which could be performed by a human.  Examiner respectfully disagrees.  As disclosed in the corresponding rejection above, the limitation of generating distribution data represents a mental process (abstract idea).  The additional structure of processors and any other hardware to implement the abstract idea represent do not integrate the claims into a practical application because the computing device in each step is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of receiving search terms, performing and generating search results identifying indirect commonalities and presenting the indirect commonalities such that it amounts no more than mere instructions to apply the exception using a generic computer component).

Applicant’s amendments & arguments with respect to claim(s) rejected under 35 U.S.C. 102(a)(1) and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elibol et al., US 2016/0187961. [0043], “It will be understood that improved prediction accuracy will result in greater power saving, since AFE control 240 can reduce the sampling rate and/or other parameters of AFE 230 when less precise sensor data can be used,” [0084], “the AFE control can generate one or more control signals to adjust one or more settings related to quality or precision or resolution of the AFE, adjust the sampling precision, bandwidth, resolution, power, and/or some other adjustment,” [0110], “In one embodiment, wherein controlling the configuration of the AFE comprises: dynamically switching between a high-precision component and a low-precision counterpart component of the AFE wherein interfacing with the sensor”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169